                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


JEFFREY R. HASTINGS,

                    Petitioner,

vs.                                                      Case No. 3:19-cv-491-J-32MCR

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

                    Respondents.


                ORDER OF DISMISSAL WITHOUT PREJUDICE

      Petitioner, an inmate of the Florida penal system, initiated this case by filing a

pro se “Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 Challenging

Petitioner’s Illegal Detention as Cruel and Unusual, a Manifest Injustice and

Fundamental Miscarriage of Justice/Independent Action Under Rule 60(b)(3),(4)(6)

Fed. R. Civ. P.” See Doc. 1. Petitioner challenges his 1974 state court (Putnam County,

Florida) conviction for escape.1 His attack on the “execution of his sentence” is

premised on claims that his “requests and demands for a jury trial and available

witnesses were denied,” his trial counsel assisted in prosecuting him, and the trial

court’s imposition of the maximum sentence was vindictive. Doc. 1 at 5-6. Considering

the nature of Petitioner’s allegations, the Court construes the Petition as a petition for



      1 In 1979, Petitioner was also convicted, in Palm Beach, Florida, of six counts of
manslaughter for which he is serving consecutive thirty-year terms of incarceration.
See Corrections Offender Network, Florida Department of Corrections, available at
http://www.dc.state.fl.us/AppCommon/ (last visited May 2, 2019).
writ of habeas corpus pursuant to 28 U.S.C. § 2254.

       The Court previously adjudicated Petitioner’s federal habeas claims challenging

his 1974 conviction. See Case No. 3:95-cv-950-J-25MCR (denying petition). As such,

this Court has no authority to consider Petitioner’s claims without prior authorization

from the Eleventh Circuit Court of Appeals. See 28 U.S.C. § 2244(b)(3)(A) (requiring a

petitioner to “move in the appropriate court of appeals for an order authorizing the

district court to consider” the filing of “a second or successive application”); Insignares

v. Sec’y, Fla. Dep’t of Corr., 755 F.3d 1273, 1278 (11th Cir. 2014) (finding that “[s]ubject

to [certain] exceptions[,] . . . a district judge lacks jurisdiction to decide a second or

successive petition filed without [the Eleventh Circuit’s] authorization”). Petitioner

has not been granted authorization to file a second or successive habeas petition.2

Therefore, this case will be dismissed without prejudice to Petitioner’s right to file a

new petition if he obtains the required authorization from the Eleventh Circuit.

       Accordingly, it is

       ORDERED AND ADJUDGED:

       1.     This case is DISMISSED without prejudice.

       2.     The Clerk of the Court shall enter judgment dismissing this case without

prejudice, terminate any pending motions, and close the case.


       2  Petitioner has unsuccessfully attempted to file three prior successive § 2254
petitions with the Court. See Case Nos. 3:07-cv-26-J-20HTS (dismissing as successive);
3:12-cv-1051-J-34JRK (dismissing as successive); 5:16-cv-646-Oc-10PRL (dismissing
as successive). Petitioner has also filed with the Eleventh Circuit at least four requests
to a file a successive habeas petition challenging his 1974 conviction, all of which have
been denied. See Case Nos. 18-12011; 16-17758; 14-10663; 13-10295.
                                             2
      3.     If Petitioner appeals the dismissal of the case, the Court denies a

certificate of appealability.3 Because this Court has determined that a certificate of

appealability is not warranted, the Clerk shall terminate from the pending motions

report any motion to proceed on appeal as a pauper that may be filed in this case. Such

termination shall serve as a denial of the motion.

      4.     The Clerk shall send Petitioner an Application for Leave to File a Second

or Successive Habeas Corpus Petition. If he desires to file a second or successive

habeas petition in this Court, he must complete the application and file it in the

Eleventh Circuit Court of Appeals which will decide whether to allow it.

      DONE AND ORDERED at Jacksonville, Florida, this 6th day of May, 2019.




                                                      TIMOTHY J. CORRIGAN
                                                      United States District Judge


Jax-7
c: Jeffrey R. Hastings, #039760


      3  This Court should issue a certificate of appealability only if Petitioner makes
“a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
To make this substantial showing, Petitioner “must demonstrate that reasonable
jurists would find the district court's assessment of the constitutional claims debatable
or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel,
529 U.S. 473, 484 (2000)), or that “the issues presented were ‘adequate to deserve
encouragement to proceed further,’” Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003)
(quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). Here, after consideration of
the record as a whole, a certificate of appealability is not warranted.
                                             3
